Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. §112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a display controller”, “an image animator” and “an image displayer” in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structures described in the specification as performing the claimed function, and equivalents thereof.

the ASIC (Application Specific Integrated Circuit) disclosed in pars. 20, 67 and 68 of the specification (corresponding to the claimed “display processor”);
the circuitry disclosed in par. 121 (corresponding to the claimed “image animator” and “image displayer”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph; or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.

Claim Objections
Claims 1, 9 and 16 are objected to because the acronyms “OSS” is not spelled out and/or defined the first time it is recited in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 10-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 10 recites “wherein the image displayer is further configured to control an animation of the minimum distance between the OSS interventional device and the object computed by the display controller”, and claim 11 recites “wherein the animation of the minimum distance between the OSS interventional device and the object computed by the display controller”. It is understood that the minimum distance is computed by the image animator, not by the display controller (as recited earlier in claim 10).
Similarly, claim 12 recites “wherein the image displayer is further configured to control an animation of the clinical alignment between the OSS interventional device and the object computed by the display controller”, and claim 13 recites “wherein the animation of the clinical alignment between the OSS interventional device and the object computed by the display controller”. Claim 14 recites “wherein the image displayer is further configured to control an animation of the clinical depth between the OSS interventional device and the object computed by the display controller”, and claim 15 recites “wherein the animation of the clinical depth between the OSS interventional device and the object computed by the display controller”. The examiner suggests that these instances of “display controller” should also be replaced with “image animator”.
Furthermore, there is insufficient antecedent basis for the following limitations:
“wherein the animation of the minimum distance...” (Claim 18, line 6);
“wherein the animation of the clinical alignment...” (Claim 19, line 6); and
“wherein the animation of the clinical depth...” (Claim 20, line 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandal et al. (“Vessel-based registration of an optical shape sensing catheter for MR navigation”, 2016), in view of Grim et al. (Pub. No. US 2017/0303889).

Regarding claim 1, Mandal discloses an OSS 
a monitor (The box labeled “Intra-procedural Guidance” in Fig. 1 shows a monitor used for guiding a catheter inside arteries, the catheter having integrated optical shape sensing fibers); and 
a display controller for controlling a real-time display on the monitor of (Abstract, ll. 15-21: “Once the optical shape sensing fibers, inserted in a double-lumen catheter, is guided into the hepatic arteries, the 3D centerline of the catheter is inferred and updated in real-time using strain measurements derived from fiber Bragg gratings sensors. Using both centerlines, a diffeomorphic registration based on a spectral representation of the high-level geometrical primitives is applied”, and page 1031, col. 1, ll. 1-6: “Finally, a series of experiments inside the MR gantry were then performed to characterize the feasibility and accuracy of registering the tracking system with 3D shape sensing catheter to the preoperative image and to quantitatively show the estimated device position to the one identified on the MR images”. In particular, the disclosed catheter is an OSS interventional device. Fig. 6 shows a spatial positional relationship between the catheter and the hepatic arteries. The logic responsible for displaying the images illustrated in Fig. 6 corresponds to the claimed “display controller”),
wherein the display controller is configured to derive  (See section Real-time 3D catheter shape reconstruction on pages 1028-1029).
Mandal, however, does not disclose animating the spatial positional relationship between the catheter and the arteries.
In the same field of instrument guiding, Grim teaches animating a spatial positional relationship between a needle and a target issue (Par. 18: “In some methods, aligning the needle with the target tissue may include moving the biopsy device relative to the target tissue into a position in which a projected needle pathway animated on the display is in line with the image of the target tissue on the display. Deploying the needle into the target tissue may include guiding the needle into the target tissue along the projected needle pathway”. See also par. 73 and Fig. 4).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Grim into Mandal by configuring the display controller to further animate the spatial positional relationship between the catheter and the arteries. The motivation would have been to enhance the guiding process.

Regarding claim 2, Mandal in view of Grim teaches the OSS animated display system of claim 1, wherein the object is one of an anatomical feature, a therapy device or an additional interventional device (The object in Mandal is an artery).

Claim 9 recites similar limitations as claim 1, but is directed to a display controller. Since it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the OSS animated display system recited in claim 1 could be implemented as a display controller, claim 9 can be rejected under the same rationale set forth in the rejection of claim 1.

Claims 16-17 recite similar limitations as respective claims 1-2, but are directed to a method. Since Mandal also discloses a corresponding method (See section Conclusion), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 3-6, 10-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandal in view of Grim as applied to claim(s) 1, 9 and 16 above, and further in view of Baumann et al. (Pub. No. US 2020/0214768).

Regarding claim 3, Mandal in view of Grim teaches the OSS animated display system of claim 1,

.
In the same field of instrument guiding, Baumann teaches computing a minimum distance between a virtual path of an interventional device and a target (See pars. 185-187).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Mandal by configuring the display controller to compute a minimum distance between the virtual path of the catheter and a target based on the shape of the optical shape sensors, and control an animation of the minimum distance between the catheter and the target, as taught by Baumann. The motivation would have been to help improve the guidance process.

Regarding claim 4, Mandal in view of Grim and Baumann teaches the OSS animated display system of claim 3,
wherein the animation of the minimum distance between the OSS interventional device and the object computed by the display controller includes one of: 
an in-plane indicator of the OSS interventional device being in-plane with an imaging of the object; 
a forward out-of-plane indicator of a forward-facing orientation of the OSS interventional device being out-of-plane with the imaging of the object; 
a backward out-of-plane indicator of a backward-facing orientation of the OSS interventional device being out-of-plane the imaging of the object; and 
a contact indicator of a predictive degree of any contact between the OSS interventional device and the object (See Figs. 7b-7c and pars. 189-191 of Baumann).

Claims 5 and 6 can be rejected under the same rationales set forth in the rejection of respective claims 3 and 4. As shown in Fig. 7b of Baumann, d = 0 indicates that the interventional device is aligned with the target. On the other hand, d > 0 in Fig. 7c indicates that the interventional device is misaligned with the target.

Claims 10-13 recite similar limitations as respective claims 3-6, but are directed to a display controller. Since it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the OSS animated display system recited in claims 3-6 could be implemented as a display controller, these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claims 18 and 19 recite similar limitations as respective claims (3 + 4) and (5 + 6), but are directed to a method. Since Mandal also discloses a corresponding method (See section Conclusion), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandal in view of Grim as applied to claim(s) 1 and 16 above, and further in view of Heeren (Pat. No. 11,071,449).

Regarding claim 7, Mandal in view of Grim teaches the OSS animated display system of claim 1,

.
In the same field of visualization for surgery, Heeren teaches computing a clinical depth between the tip of a surgical instrument and a patient’s retina based on a depth-resolved image (See Abstract and Claim 1).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Mandal by configuring the display controller to compute a clinical depth between the catheter and a target based on the shape of the optical shape sensors embedded in the catheter, and control an animation of the clinical depth between the catheter and the target, as taught by Heeren. The motivation would have been to improve patient safety and surgical outcomes (Heeren, col. 1, ll. 54-56).

Regarding claim 8, Mandal in view of Grim and Heeren teaches the OSS animated display system of claim 7, 
wherein the animation of the clinical depth between the OSS interventional device and the object computed by the display controller includes one of: 
an in-depth indicator of the OSS interventional device being within a depth range of the object in accordance with an interventional procedure (Heeren, col. 5, ll. 13-30: “The distance between the surgical tool and particular eye tissue may be determined based on data obtained by an imaging system capable of resolving depth in real time, such as an OCT imaging system, ultrasound imaging system, a multispectral imaging system, a computerized axial tomography (CAT) scan system, a magnetic resonance imaging (MRI) system, or a positron emission tomography (PET) imaging system. Certain embodiments also track movements of the surgical tool within a microscope image in real time, and may display the visual indicator as a dynamic overlay in the microscope image presented in an eyepiece or on a heads-up display. For example, a visual indicator may be displayed as a graphic overlay superimposed on a distal end of the surgical tool as it moves within in a microscope image of a retina, and the size and/or color of the overlay indicator may be updated continuously according to the distance between the distal end of the surgical tool and the retina”); and 
an out-of-depth indicator of the OSS interventional device being outside of the depth range of the object in accordance with the interventional procedure.

Claim 20 recites similar limitations as claims 7 + 8, but is directed to a method. Since Mandal also discloses a corresponding method (See section Conclusion), claim 20 can be rejected under the same rationales set forth in the rejection of claims 7 + 8.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandal in view of Grim and Baumann as applied to claim(s) 13 above, and further in view of Heeren.

Claims 14-15 recite similar limitations as respective claims 7-8, but are directed to a display controller. Since it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the OSS animated display system recited in claims 7-8 could be implemented as a display controller, these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613